DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reel accommodation unit configured to rotatably accommodate a reel” in claim 1 [corresponding structure concave part 20 & cover body 22; see paragraph 0017];
“wire feeding unit...configured to feed the wire” in claim 1 [corresponding structure is first and second feeding gears; see paragraph 0022];
“curl forming unit...configured to curl the wire” in claim 1 [corresponding structure curl guide 50 & induction guide 51; see paragraphs 0023-0025];
“load reducing part configured to reduce a load of the wire” in claim 1 [corresponding structure is part 200 & 300; see figure 6A &8A];
“bending portion configured to bend” in claim 2 [corresponding structure is curved path 90e; see paragraph 0075];
“guide part configured to reduce friction of the wire” in claim 2 [corresponding structure is pipe 110; see paragraph 0033];
“buckling prevention part configured to support the wire” in claim 4 [corresponding structure is surfaces 201, 202 and support 203; see figure 8A];
“wear prevention part configured to reduce wear” in claim 6 [corresponding structure is plate 301; see paragraph 0051].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinno et al (JP 07284870A; cited by Applicant).
In reference to claim 1, Shinno et al discloses a binding machine configured to feed a wire in a first direction, to curl the wire to surround a to-be-bound object (12, 14) with the wire, to return the wire in a second direction opposite to the first direction, to wind the wire on the to-be-bound object, and to twist the wire, thereby binding the to-be-bound object, the binding machine comprising
a main body (20);
a reel accommodation unit (see pg. 4 paragraph 9) configured to rotatably accommodate a reel (not shown) on which the wire is wound;
a wire feeding unit (54) provided in the main body [see figure 1] and configured to feed the wire in the first direction and in the second direction [see pg. 4 paragraph 8];
a curl forming unit (130) provided on a tip end side of the main body and configured to curl the wire fed by the wire feeding unit [see pg. 5 paragraph 9]; 
a binding unit comprising a twisting shaft (78) extending from the tip end side to a rear end side of the main body (18) [see figure 1], and configured to twist the wire curled by the curl forming unit by rotation of the twisting shaft;
a grip (22) extending from a circumferential surface of the main body;
a starter (150) provided to the grip and configured to start the wire feeding unit [see pg. 4 paragraphs 4 &9]; and
a feeding path provided in the main body for feeding the wire in the first direction and in the second direction,
wherein the reel accommodation unit is provided in the main body on an opposite side to the curl forming unit with respect to the starter [it is noted that protection guide 68 that connects to the reel (not shown) extends past the starter therefore the reel accommodation unit would be located at the end of the protection guide], and 
wherein the feeding path is provided with a load reducing part (protection guide 68) configured to reduce a load of the wire [see pg. 4 paragraph 9].
In reference to claim 4, Shinno et al further discloses the feeding path is provided between the reel accommodation unit and the wire feeding unit [see figure 1], and wherein the load reducing part comprises a buckling prevention part (68) configured to support the wire when feeding the wire in the second direction [see figure 1].
In reference to claim 5, the buckling prevention part includes two surfaces which have different inclinations [surface of upper portion is at a first angle and surface of lower portion is at a second angle], and wherein a connection part where the two surfaces are connected to each other is configured to contact the wire [it is noted that as the wire moves through the straight inclined portions of the guide it will contact the curved portion at the connection between the inclined straight portions].
In reference to claim 6, the feeding path is provided in the reel accommodation unit, and wherein the load reducing part comprises a wear reducing part (inner surfaces of guide 68) configured to reduce wear of the reel accommodation unit due to the wire when feeding the wire in the second direction.
In reference to claim 8, Shinno et al further discloses the feeding path and the grip (22) are provided on one side with respect to the twisting shaft, and wherein the curl forming unit (130) is provided on the other side with respect to the twisting shaft, as seen in figure 1.
In reference to claim 9, the feeding path is provided on one side with respect to the twisting shaft (78), and wherein the curl forming unit (106) and the grip (22) are provided on the other side with respect to the twisting shaft (78), as seen in figure 1.
In reference to claim 10, Shinno et al discloses a binding machine configured to feed a wire (16) in a first direction, to curl the wire, the surround a to-be-bound object (12, 14) with the wire, to return the wire in a second direction opposite to the first direction, to wind the wire on the to-be-bound object, and to twist the wire, thereby binding the to-be-bound object, the binding machine comprising
a main body,
a reel accommodation unit  (see pg. 4 paragraph 9) configured to rotatably accommodate a reel (not shown) on which the wire is wound, 
a wire feeding unit (54) provided in the main body [see figure 1] and configured to feed the wire in the first direction and in the second direction [see pg. 4 paragraph 8];
a curl forming unit (130) provided on a tip end side of the main body and configured to curl the wire fed by the wire feeding unit [see pg. 5 paragraph 9]; 
a binding unit comprising a twisting shaft (78) extending from the tip end side to a rear end side of the main body (18) [see figure 1], and configured to twist the wire curled by the curl forming unit by rotation of the twisting shaft;
a grip (22) extending from a circumferential surface of the main body;
a starter (150) provided to the grip and configured to start the wire feeding unit [see pg. 4 paragraphs 4 &9]; and
a feeding path provided in the main body for feeding the wire in the first direction and in the second direction,
wherein the reel accommodation unit is provided in the main body on an opposite side to the curl forming unit with respect to the starter [it is noted that protection guide 68 that connects to the reel (not shown) extends past the starter therefore the reel accommodation unit would be located at the end of the protection guide], 
wherein the feeding path and the grip are provided on one side with respect to the twisting shaft, and
wherein the curl forming unit (104) is provided on the other side with respect to the twisting shaft [see figure 1].
2.	Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al (US 5,944,064).
In reference to claim 1, Saito et al discloses a binding machine configured to feed a wire (w) in a first direction, to curl the wire to surround a to-be-bound object (a) with the wire, to return the wire in a second direction opposite to the first direction, to wind the wire on the to-be-bound object, and to twist the wire, thereby binding the to-be-bound object, the binding machine comprising
a main body;
a reel accommodation unit (2) configured to rotatably accommodate a reel (8) on which the wire is wound [see col. 5 lines 43-45];
a wire feeding unit (3) provided in the main body [see figure 1] and configured to feed the wire in the first direction and in the second direction [see col. 6 lines 3-7];
a curl forming unit (5) provided on a tip end side of the main body and configured to curl the wire fed by the wire feeding unit [see col. 7 lines 28-38]; 
a binding unit comprising a twisting shaft (33) extending from the tip end side to a rear end side of the main body, and configured to twist the wire curled by the curl forming unit by rotation of the twisting shaft [see col. 6 lines 51-55];
a grip (24) extending from a circumferential surface of the main body;
a starter (25) provided to the grip and configured to start the wire feeding unit [see col. 5 lines 46-50]; and
a feeding path provided in the main body for feeding the wire in the first direction and in the second direction,
wherein the reel accommodation unit is provided in the main body on an opposite side to the curl forming unit with respect to the starter, and 
wherein the feeding path is provided with a load reducing part (23) configured to reduce a load of the wire [see col. 6 line 48; figure 1].
In reference to claim 2, the feeding path is provided between the wire feeding unit (feeding roller 21) and the curl forming unit (551), and comprises a bending portion configured to bend the wire from the wire feeding unit toward the curl forming unit [the guide pipe is curved to impart a bend to the wire as it pass through], and wherein the load reducing part comprises a guide part (23) configured to reduce friction of the wire against the bending portion when feeding the wire in the first direction or in the second direction.
In reference to claim 3, the guide part (23) includes a pipe having a diameter larger than a diameter of the wire [see col. 6 lines 47-48; figure 1].
In reference to claim 8, Saito et al further discloses the feeding path and the grip (24) are provided on one side with respect to the twisting shaft (33), and wherein the curl forming unit  (551) is provided on the other side with respect to the twisting shaft, as seen in figure 1.
In reference to claim 9, the feeding path is provided on one side with respect to the twisting shaft (33), and wherein the curl forming unit (552) and the grip (24) are provided on the other side with respect to the twisting shaft (33), as seen in figure 1.
In reference to claim 10, Saito et al discloses a binding machine configured to feed a wire (w) in a first direction, to curl the wire to surround a to-be-bound object (a) with the wire, to return the wire in a second direction opposite to the first direction, to wind the wire on the to-be-bound object, and to twist the wire, thereby binding the to-be-bound object, the binding machine comprising
a main body;
a reel accommodation unit (2) configured to rotatably accommodate a reel (8) on which the wire is wound [see col. 5 lines 43-45];
a wire feeding unit (3) provided in the main body [see figure 1] and configured to feed the wire in the first direction and in the second direction [see col. 6 lines 3-7];
a curl forming unit (5) provided on a tip end side of the main body and configured to curl the wire fed by the wire feeding unit [see col. 7 lines 28-38]; 
a binding unit comprising a twisting shaft (33) extending from the tip end side to a rear end side of the main body, and configured to twist the wire curled by the curl forming unit by rotation of the twisting shaft [see col. 6 lines 51-55];
a grip (24) extending from a circumferential surface of the main body;
a starter (25) provided to the grip and configured to start the wire feeding unit [see col. 5 lines 46-50]; and
a feeding path provided in the main body for feeding the wire in the first direction and in the second direction,
wherein the reel accommodation unit is provided in the main body on an opposite side to the curl forming unit with respect to the starter, and 
wherein the feeding path and the grip (24) are provided on one side with respect to the twisting shaft (33), and
wherein the curl forming unit (551) is provided on the other side with respect to the twisting shaft, as seen in figure 1.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, neither alone nor in combination, discloses nor teaches the wear reducing part including a plate provided in an inner peripheral surface on a lower part side of the reel accommodation unit. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725